Title: [Diary entry: 19 October 1794]
From: Washington, George
To: 

19th. In company with Genl. Lee, who I requested to attend me, that all the arrangements necessary for the Army’s crossing the Mountns. in two columns might be made; Their routs, & days Marches fixed, that the whole might move in Unison—and accompanied by the Adjutant General and my own family we set out, abt. eight oclock, for Bedford, and making one halt at the distance of 12 Miles, reached it a little after 4 oclock in the afternoon being met a little out of the Encampment by Govr. Mifflin—Govr. Howell—& several other Officers of distinction. Quarters were provided for me at the House of a Mr. Espy.

Prothonotary of the County of Bedford—to which I was carried & lodged very comfortably. The Road from Cumberld. to this place is, in places, stoney but in other respects not bad. It passes through a Valley the whole way; and was opened by Troops under my command in the Autumn of 1758. The whole Valley consists of good farming land, & part of it—next Cumberland—is tolerably well improved in its culture but not much so in Houses.